DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                            Reasons for Allowance

This Office Action is in response to the Patent Board Decision on 3/21/2022. The reasons
for allowance is based on the Board decision on 3/21/2022. 

                                   EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.
To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Andrei D. Popovici (Reg. No. 42,401) on May 26, 2022.





       Claims

1.	(Currently Amended) A computer system comprising at least one hardware processor configured to:
in response to identifying a known fraudulent Internet domain located at an Internet Protocol (IP) address, select a candidate Internet domain according to whether the candidate Internet domain is located at the IP address;
in response to selecting the candidate Internet domain, determine whether the candidate Internet domain satisfies a registration condition according to domain name registration data characterizing the candidate Internet domain;
in response, when the candidate Internet domain satisfies the registration condition, analyze an electronic document distributed by the candidate Internet domain to determine whether the electronic document is fraudulent; 
in response to analyzing the electronic document, when the electronic document is fraudulent, determine that the candidate Internet domain is fraudulent; and
in response to determining that the candidate Internet domain is fraudulent, transmit a fraud assessment indicator to another computer system, the fraud assessment indicator configured to cause the other computer system to block access to a resource hosted by the candidate Internet domain.

2.	(Cancelled)


11.	(Currently Amended) A computer-implemented method of identifying fraudulent Internet domains, the method comprising:
in response to identifying a known fraudulent Internet domain located at an Internet Protocol (IP) address, employing at least one hardware processor of a computer system to select a candidate Internet domain according to whether the candidate Internet domain is located at the IP address;
in response to selecting the candidate Internet domain, employing at least one hardware processor of the computer system to determine whether the candidate Internet domain satisfies a registration condition according to domain name registration data characterizing the candidate Internet domain;
in response, when the candidate Internet domain satisfies the registration condition, employing at least one hardware processor of the computer system to analyze an electronic document distributed by the candidate Internet domain to determine whether the electronic document is fraudulent; 
in response to analyzing the electronic document, when the electronic document is fraudulent, employing at least one hardware processor of the computer system to determine that the candidate Internet domain is fraudulent; and
in response to determining that the candidate Internet domain is fraudulent, employing at least one hardware processor of the computer system to transmit a fraud assessment indicator to another computer system, the fraud assessment indicator configured to cause the other computer system to block access to a resource hosted by the candidate Internet domain.

12.	(Cancelled)

21.	(Currently Amended) A non-transitory computer-readable medium storing instructions which, when executed by at least one hardware processor of a computer system, cause the at least one hardware processor to perform the steps of:
in response to identifying a known fraudulent Internet domain located at an Internet Protocol (IP) address, selecting a candidate Internet domain according to whether the candidate Internet domain is located at the IP address;
in response to selecting the candidate Internet domain, determining whether the candidate Internet domain satisfies a registration condition according to domain name registration data characterizing the candidate Internet domain;
in response, when the candidate Internet domain satisfies the registration condition, analyzing an electronic document distributed by the candidate Internet domain to determine whether the electronic document is fraudulent; 
in response to analyzing the electronic document, when the electronic document is fraudulent, determining that the candidate Internet domain is fraudulent; and
in response to determining that the candidate Internet domain is fraudulent, transmitting a fraud assessment indicator to another computer system, the fraud assessment indicator configured to cause the other computer system to block access to a resource hosted by the candidate Internet domain.




                                    Examiner’s Statement of Reasons for Allowance
5. 	Claims 1, 3-11, and 13-21 are allowed.
6. 	The following is an examiner’s statement for reasons for allowance:
7. 	The Board decision on 3/21/2022 indicates that claims 1, 3-11, and 13-21 are patentable over the closest prior art applied.
8. 	No reason for allowance is needed as the record is clear in light of Board decision. See
MPEP 1302.14(1). According to MPEP 1302.14 (1): “In most cases, the examiner’s actions and
the Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole”.
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




5/31/2022
/J.E.J/Examiner, Art Unit 2439                                                                                                                                                                                                        


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439